    Case 3:20-cv-05980-LC-HTC Document 1165 Filed 05/21/21 Page 1 of 16




                    UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF FLORIDA
                        PENSACOLA DIVISION

IN RE SKANSKA USA CIVIL
SOUTHEAST INC. AND
SKANSKA USA, INC. AS
OWNERS OF THE BARGE KS                       ADMIRALTY RULE 9(H)
5531, PRAYING FOR
EXONERATION FROM OR                          CIVIL ACTION NO.
LIMITATION OF LIABILITY                      3:20-CV-05980 – RV / MJF

MASTER ANSWER AND                            SENIOR DISTRICT JUDGE
AFFIRMATIVE DEFENSES OF                      LACEY COLLIER
DIRECT PROPERTY DAMAGE
CLAIMANTS

                 CLAIMANTS.

    FIRST AMENDED MASTER ANSWER OF DIRECT PROPERTY
  DAMAGE CLAIMANTS TO COMPLAINTS FOR EXONERATION OR
                LIMITATION OF LIABILITY

      This pleading relates to the Direct Damages Cases consolidated in 3:20-cv-

5980, [Doc. 9] and those Complaints subsequently filed. All cases consolidated in

3:20-cv-5980 and filed subsequently are listed below for completeness with a

distinction made between limitation actions based on construction barge impact with

public or private property and other construction barge impact with the Pensacola

Bay Bridge.

      This Amended Master Answer incorporates those additional claimants who

have previously filed short form joinders and those who may subsequently file short

form joinders.
    Case 3:20-cv-05980-LC-HTC Document 1165 Filed 05/21/21 Page 2 of 16




             Type of Claim        Barge #                Case
                Bridge            KS 5531            3:20-cv-5980
                Bridge             460007           3:20-CV-5981
                Bridge            CBR 758           3:20-RV-5982
                Bridge            KS 6011           3:20-CV-5983
              Unknown1             450020           3:21-CV-00526
                Direct            KS 6010           3:20-CV-5984
                Direct             470037           3:21-CV-0044
                Direct            M 8026            3:21-CV-0045
                Direct            KS 1453           3:21-CV-0047
                Direct            KS 4004           3:21-CV-0048
                Direct            KS 4015           3:21-CV-0050
                Direct            KS 5533           3:21-CV-0051
                Direct             460005           3:21-CV-0052
                Direct             470027           3:21-CV-0053
                Direct            KS 6013           3:21-CV-0054
                Direct             471205           3:21-CV-0055
                Direct             M8002            3:21-CV-00562
                Direct            M 8021            3:21-CV-00573
                Direct             U 1511           3:21-CV-0058
                Direct             U 1506           3:21-CV-0060
                Direct             U 1505           3:21-CV-0061


1
  The March 26, 2021 Exoneration and Limitation Complaints by Skanska [Cases
521-527] were not originally consolidated under the lead case, 3:21-CV-5980,
pursuant to this Court’s Order consolidating all claims. This First Amended
Master Answer of Direct Property Damage Claimants is filed, in part, to
incorporate the Answers of any claimants who may assert a claim based on damage
arising from those barges listed in those subsequently filed complaints. Upon
information and belief these barges are believed to have caused damage to the
fishing pier and the bridge. However, Skanska has not identified any specific point
of impact, notice or claimants.
2
  The Skanska Exoneration and Limitation Complaint at 3:21-CV-00056 [Doc. 1]
lists Barge KS 6013, however, the three attachments [Doc. 1-1, 1-2 and 1-3]
concern Barge M 8002.
3
  The Skanska Exoneration and Limitation Complaint at 3:21-CV-00057 omits
Brown and Adams as potential claimants impacted by Barge M 8021, however, it
is believed the Brown and Adams claimants were impacted by Barge M8021.
    Case 3:20-cv-05980-LC-HTC Document 1165 Filed 05/21/21 Page 3 of 16




                 Direct            M 8033             3:21-CV-00624
                 Direct5           MCD 360            3:21-CV-0063
                Unknown6            M8030             3:21-CV-0521
                Unknown             M8015             3:21-CV-0523
                Unknown            KS 1451            3:21-CV-0524
                Unknown             M8034             3:21-CV-0525
                Unknown             471206            3:21-CV-0527



      AND NOW, specifically reserving all defenses asserted herein, including,

without limitation, Claimants’ right to pursue their claims in state court pursuant to

the Savings to Suitors Clause, 28 U.S.C. §1333, and all state law remedies,

Claimants respond to the identical, individual Paragraphs of the Complaints for

Exoneration From or Limitation of Liability filed in the Consolidated Claims as set




4
  The Skanska Exoneration and Limitation Complaint at 3:21-CV-00062 includes
Brown and Adams as potential claimants impacted by Barge M 8033, however, it
is believed the Brown and Adams claimants were impacted by Barge M8021.
5
  The original Master Answer contained a scrivener’s error resulting in the
inadvertent omission of MCD 360 from the table of cases and barges consolidated
under 3:20-CV-5980, the Lead Case. However, the Short Form Joinder for Direct
Damage claimants, included as an Exhibit to the Master Claim for Direct Damages
[Doc. 59], did include that barge and case. This Amended Master Answer is filed,
in part, to remedy that omission.
6
  The March 26, 2021 Complaints are unique in that they lack paragraph 8 included
in previous exoneration and limitation complaints related to Direct Property
Damage. Paragraph 8 identified the potential claimants, if any, from whom
Skanska had received a notice of claim. For that reason, this Amended Master
Answer has a superfluous paragraph as to these last 6 Complaints. To address this
numbering discrepancy, the paragraph to which the Claimants are propounding an
Answer is identified in each paragraph following number 7 herein.
     Case 3:20-cv-05980-LC-HTC Document 1165 Filed 05/21/21 Page 4 of 16




forth above with respect to direct damage claims, upon information and belief, as

follows:

      1.     Admitted only that the Petitioner claims jurisdiction of this Court for

their Limitation of Liability Complaint. It is denied that Petitioner, or any other

party responsible for Claimants’ losses, is entitled to any limitation of their liability

under Florida, Federal, or Maritime law. It is averred that jurisdiction and venue

for the disposition of Claimants’ claims against Petitioner and any other party

responsible for Claimants’ damages is more properly suited in the Circuit Court of

the First Judicial Circuit in and for Escambia County, Florida.

      2.     Claimants lack knowledge or information sufficient to form a belief

about the truth of these allegations and so, pursuant to Fed.R.Civ.P. 8(b)(5), they are

denied.     Without waiver of the foregoing, Claimants deny Petitioners’

characterization of the construction barges as “vessels” as that term applies to 46

USC § 30505 of the Limitation of Shipowners’ Liability Act, Supplemental Rule F,

or any other basis upon which Petitioners assert admiralty or maritime jurisdiction.

Maritime law does not apply. The construction barges/work platforms at issue in this

case are not properly considered “vessels.” They are not “used, or capable of being

used, as a means of transportation on water”; they have no means of self-propulsion

and lack other characteristics typically associated with “vessels.” These work

platforms were wholly engaged in the service of construction, rather than traditional
     Case 3:20-cv-05980-LC-HTC Document 1165 Filed 05/21/21 Page 5 of 16




maritime activity. Any use of these work platforms that involves “traditional

maritime activity,” if there is any, is merely incidental to their design and purpose

of serving as work platforms to facilitate bridge and roadway construction, for a

company that is engaged in bridge and roadway construction, and not in traditional

maritime activities. Moreover, the damage to the Claimants’ property and the bridge

itself, although extremely disruptive to the Claimants and land-based commerce in

general, does not have a potentially disruptive impact on maritime commerce, nor

does a substantial relationship exist between Petitioners’ negligent conduct in failing

to move or safely secure the work platforms and traditional maritime activity.

Relatedly, none of the parties are injured seamen. Therefore, maritime law is

inapplicable to this case.

      3.     The allegations contained in Paragraph 3 are admitted for jurisdictional

purposes only. Claimants deny all other allegations contained in this Paragraph to

the extent they call for a response.

      4.     The allegations contained in Paragraph 4 are admitted for jurisdictional

purposes only.

      5.     The allegations contained in Paragraph 5 are denied.

      6.     The allegations contained in Paragraph 6 are denied.

      7.     The allegations contained in Paragraph 7 are denied.

      8.     Claimants admit that Skanska has been sent and has received notices of
    Case 3:20-cv-05980-LC-HTC Document 1165 Filed 05/21/21 Page 6 of 16




claims related to some construction barges and that other claims, including state

court complaints, may have been previously filed. All other allegations contained

in this paragraph are denied. This paragraph responds to Paragraph 8 of the

Complaints asserted in 3:20-CV-5984, 3:21-CV-0044; 3:21-CV-0045, 3:21-CV-

0047, 3:21-CV-0048, 3:21-CV-0050, 3:21-CV-0051, 3:21-CV-0052, 3:21-CV-

0053, 3:21-CV-0054, 3:21-CV-0055, 3:21-CV-0056, 3:21-CV-0057, 3:21-CV-

0058, 3:21-CV-0060, 3:21-CV-0061, 3:21-CV-0062, and 3:21-CV-0063.             The

Complaints asserted by Skanska in 3:21-CV-0521, 3:21-CV-0523, 3:21-CV-0524,

3:21-CV-0525, 3:21-CV-0526 and 3:21-CV-0527 did not contain this allegation and

no answer is necessary.

      9.    The allegations contained in this paragraph are denied. This paragraph

responds to Paragraph 9 of the Complaints asserted in 3:20-CV-5984, 3:21-CV-

0044; 3:21-CV-0045, 3:21-CV-0047, 3:21-CV-0048, 3:21-CV-0050, 3:21-CV-

0051, 3:21-CV-0052, 3:21-CV-0053, 3:21-CV-0054, 3:21-CV-0055, 3:21-CV-

0056, 3:21-CV-0057, 3:21-CV-0058, 3:21-CV-0060, 3:21-CV-0061, 3:21-CV-

0062, and 3:21-CV-0063. This paragraph responds to paragraph 8 of the Complaints

asserted by Skanska in 3:21-CV-0521, 3:21-CV-0523, 3:21-CV-0524, 3:21-CV-

0525, 3:21-CV-0526 and 3:21-CV-0527.

      10.   The allegations contained in this paragraph are denied. This paragraph

responds to Paragraph 10 of the Complaints asserted in 3:20-CV-5984, 3:21-CV-
    Case 3:20-cv-05980-LC-HTC Document 1165 Filed 05/21/21 Page 7 of 16




0044; 3:21-CV-0045, 3:21-CV-0047, 3:21-CV-0048, 3:21-CV-0050, 3:21-CV-

0051, 3:21-CV-0052, 3:21-CV-0053, 3:21-CV-0054, 3:21-CV-0055, 3:21-CV-

0056, 3:21-CV-0057, 3:21-CV-0058, 3:21-CV-0060, 3:21-CV-0061, 3:21-CV-

0062, and 3:21-CV-0063. This paragraph responds to paragraph 9 of the Complaints

asserted by Skanska in 3:21-CV-0521, 3:21-CV-0523, 3:21-CV-0524, 3:21-CV-

0525, 3:21-CV-0526 and 3:21-CV-0527.

      11.   The allegations contained in this paragraph are denied for lack of

sufficient information to justify a belief therein.   This paragraph responds to

Paragraph 11 of the Complaints asserted in 3:20-CV-5984, 3:21-CV-0044; 3:21-

CV-0045, 3:21-CV-0047, 3:21-CV-0048, 3:21-CV-0050, 3:21-CV-0051, 3:21-CV-

0052, 3:21-CV-0053, 3:21-CV-0054, 3:21-CV-0055, 3:21-CV-0056, 3:21-CV-

0057, 3:21-CV-0058, 3:21-CV-0060, 3:21-CV-0061, 3:21-CV-0062, and 3:21-CV-

0063. This paragraph responds to paragraph 10 of the Complaints asserted by

Skanska in 3:21-CV-0521, 3:21-CV-0523, 3:21-CV-0524, 3:21-CV-0525, 3:21-CV-

0526 and 3:21-CV-0527.

      12.   The allegations contained in this paragraph are denied for lack of

sufficient information to justify a belief therein. This paragraph responds to

Paragraph 12 of the Complaints asserted in 3:20-CV-5984, 3:21-CV-0044; 3:21-

CV-0045, 3:21-CV-0047, 3:21-CV-0048, 3:21-CV-0050, 3:21-CV-0051, 3:21-CV-

0052, 3:21-CV-0053, 3:21-CV-0054, 3:21-CV-0055, 3:21-CV-0056, 3:21-CV-
    Case 3:20-cv-05980-LC-HTC Document 1165 Filed 05/21/21 Page 8 of 16




0057, 3:21-CV-0058, 3:21-CV-0060, 3:21-CV-0061, 3:21-CV-0062, and 3:21-CV-

0063. This paragraph responds to paragraph 11 of the Complaints asserted by

Skanska in 3:21-CV-0521, 3:21-CV-0523, 3:21-CV-0524, 3:21-CV-0525, 3:21-CV-

0526 and 3:21-CV-0527.

      13.   The allegations contained in this paragraph are denied for lack of

sufficient information to justify a belief therein. This paragraph responds to

Paragraph 13 of the Complaints asserted in 3:20-CV-5984, 3:21-CV-0044; 3:21-

CV-0045, 3:21-CV-0047, 3:21-CV-0048, 3:21-CV-0050, 3:21-CV-0051, 3:21-CV-

0052, 3:21-CV-0053, 3:21-CV-0054, 3:21-CV-0055, 3:21-CV-0056, 3:21-CV-

0057, 3:21-CV-0058, 3:21-CV-0060, 3:21-CV-0061, 3:21-CV-0062, and 3:21-CV-

0063. This paragraph responds to paragraph 12 of the Complaints asserted by

Skanska in 3:21-CV-0521, 3:21-CV-0523, 3:21-CV-0524, 3:21-CV-0525, 3:21-CV-

0526 and 3:21-CV-0527.

      14.   The allegations contained in this paragraph are denied for lack of

sufficient information to justify a belief therein. This paragraph responds to

Paragraph 14 of the Complaints asserted in 3:20-CV-5984, 3:21-CV-0044; 3:21-

CV-0045, 3:21-CV-0047, 3:21-CV-0048, 3:21-CV-0050, 3:21-CV-0051, 3:21-CV-

0052, 3:21-CV-0053, 3:21-CV-0054, 3:21-CV-0055, 3:21-CV-0056, 3:21-CV-

0057, 3:21-CV-0058, 3:21-CV-0060, 3:21-CV-0061, 3:21-CV-0062, and 3:21-CV-

0063. This paragraph responds to paragraph 13 of the Complaints asserted by
    Case 3:20-cv-05980-LC-HTC Document 1165 Filed 05/21/21 Page 9 of 16




Skanska in 3:21-CV-0521, 3:21-CV-0523, 3:21-CV-0524, 3:21-CV-0525, 3:21-CV-

0526 and 3:21-CV-0527.

      15.    The allegations contained in this paragraph are denied for lack of

sufficient information to justify a belief therein. This paragraph responds to

Paragraph 15 of the Complaints asserted in 3:20-CV-5984, 3:21-CV-0044; 3:21-

CV-0045, 3:21-CV-0047, 3:21-CV-0048, 3:21-CV-0050, 3:21-CV-0051, 3:21-CV-

0052, 3:21-CV-0053, 3:21-CV-0054, 3:21-CV-0055, 3:21-CV-0056, 3:21-CV-

0057, 3:21-CV-0058, 3:21-CV-0060, 3:21-CV-0061, 3:21-CV-0062, and 3:21-CV-

0063. This paragraph responds to paragraph 14 of the Complaints asserted by

Skanska in 3:21-CV-0521, 3:21-CV-0523, 3:21-CV-0524, 3:21-CV-0525, 3:21-CV-

0526 and 3:21-CV-0527.

                                  CONCLUSION

      The allegations contained in the Prayer for Relief are not statements of fact,

but conclusions of law and/or prayers for relief, from which no response is necessary

from Claimant. However, if responses be deemed necessary, said allegations are

denied.
    Case 3:20-cv-05980-LC-HTC Document 1165 Filed 05/21/21 Page 10 of 16




                          AFFIRMATIVE DEFENSES

                                FIRST DEFENSE

      The Limitation of Liability Act is not applicable to the instant case because at

all times pertinent herein the construction barges were operated in a willful, wanton,

and reckless manner or, in the alternative, the conduct and actions which led to

Claimants’ claims herein for any damages it has, or may incur, took place with the

privity and knowledge of the owners, managing owners, owners pro hac vice, and/or

operators of the vessel involved.

                               SECOND DEFENSE

      The Limitation of Liability Act is not applicable in the instant case because at

all relevant times the construction barges were known by the owner, operator, and/or

owner pro hac vice to be unseaworthy for, among things, failing to train its operators

to follow a proper adverse weather protocol, failing to implement procedures for

shutting down and securing its property during strong weather conditions, failing to

follow safe work and operational procedures, failing to conduct adequate adverse

weather forecasting, failing to properly supervise the work with competent

employees, failing to make a proper docking and/or security plan, and failing to

provide a competent crew and safe equipment.
    Case 3:20-cv-05980-LC-HTC Document 1165 Filed 05/21/21 Page 11 of 16




                                THIRD DEFENSE

      The allegations of the Complaint fail to state a claim upon which relief may

be granted.

                               FOURTH DEFENSE

      The Limitation Fund is inadequate, and the Complaint should be dismissed

because Petitioners have failed to deposit adequate security for the vessel identified

in its Complaint for Exoneration from or Limitation of Liability.

                                 FIFTH DEFENSE

      To the extent Petitioner’s insurers attempt to avail themselves of the

Limitation/Exoneration defense, Claimants assert that the Limitation of Liability Act

is unavailable to insurers of vessel owners under the circumstances. In the

alternative, no prima facie case has been made establishing that they are entitled to

avail themselves of the Limitation of Liability Act.

                                 SIXTH DEFENSE

      The events culminating in Claimants’ damages were a result of the

negligence, fault, or want of due care on the part of Petitioners and/or those for whom

Petitioners are responsible, all of which was within the privity and knowledge of

Petitioners, for which the Complaint in Limitation should be denied.
    Case 3:20-cv-05980-LC-HTC Document 1165 Filed 05/21/21 Page 12 of 16




                               SEVENTH DEFENSE

      The events culminating in Claimants’ damages were not the result of any

negligence, fault or want of due care on Claimants’ part or those for whom it may

be responsible.

                                EIGHTH DEFENSE

      Upon information and belief, there was insurance coverage on the

construction barges insuring Petitioners in the event of an occurrence such as that

which is the subject of Claimants’ claims, and the proceeds of said insurance policy

should be included in this limitation proceeding in the event the Court determines

these limitation proceedings are appropriate.

                                 NINTH DEFENSE

      Claimants reserve the right to contest the appraisal value of the construction

barges, including the working platform’s structure, apparel, appurtenances, pending

freight, etc., and the adequacy of the security.

                                TENTH DEFENSE

      The limitation fund is inadequate and should be increased and/or this action

should be dismissed because the limitation fund does not properly account for the
    Case 3:20-cv-05980-LC-HTC Document 1165 Filed 05/21/21 Page 13 of 16




value of appurtenances, attachments, equipment, freight and/or cargo aboard the

construction barges, subject to the control of and/or owned by the Petitioners.

                              ELEVENTH DEFENSE

      The Complaint should be dismissed as the construction barges were not

“seagoing vessels” within the definition of maritime and/or admiralty law because it

was a working platform.

                               TWELFTH DEFENSE

      The Complaint for Exoneration From or Limitation of Liability contains

vague and ambiguous statements which are objectionable under Federal Rule of

Civil Procedure 12(e), and Claimant seeks more definitive statements of the

allegations, regardless of the nature, manner and extent of its Claim and Answer

herein.

                            THIRTEENTH DEFENSE

      Claimants state that the proceeds of any judgment, award, or settlement which

may be received by Petitioners from any third party in recompense of any losses or

damages sustained herein to the property or interests of Petitioners, as a result of the

fault or alleged fault of said third party, must be included in the limitation fund.
    Case 3:20-cv-05980-LC-HTC Document 1165 Filed 05/21/21 Page 14 of 16




                             FOURTEENTH DEFENSE

      In filing this Claim and Answer, Claimants specifically reserve all rights to

pursue all available claims in state court for resolution of any and all issues beyond

the exclusive jurisdiction of this Admiralty Court pursuant to the Savings to Suitors

Clause, 28 U.S.C. § 1333, and all state law remedies. The filing of this Claim and

Answer is in no way a waiver of this right and defense and Claimants are not

agreeing to join all issues in this proceeding by filing this Claim and Answer.

                            FIFTHTEENTH DEFENSE

      Claimants specifically reserve all rights to pursue all available claims in the

forum of its choice for resolution of any and all issues beyond the exclusive

jurisdiction of this Admiralty Court pursuant to the Savings to Suitors Clause, 28

U.S.C. §1333, and all remedies, and no part of this Claim and Answer is a waiver of

this defense or these rights.

                                SIXTEENTH DEFENSE

      Claimants specifically reserve all rights under the “Personal Contract

Doctrine” against Petitioners to defeat its attempt to limit its liability for a failure

within its personal control that violated any contract, whether actual or implied,

that governs its performance.
    Case 3:20-cv-05980-LC-HTC Document 1165 Filed 05/21/21 Page 15 of 16




                RESERVATION OF RIGHT TO JURY TRIAL

      Claimant hereby expressly reserves its right to proceed to a trial before a jury

whether in this Court or State Court action.

                                       Respectfully submitted,

                                       /s/ Thomas F. Gonzalez
                                       THOMAS F. GONZALEZ
                                       FL Bar #173878
                                       tfg@beggslane.com
                                       J. NIXON DANIEL, III
                                       FL Bar # 228761
                                       jnd@beggslane.com
                                       Beggs & Lane, RLLP
                                       501 Commendencia Street
                                       Pensacola, Florida 32502
                                       Office: (850) 432-2451

                                       and

                                       /s/ E. Samuel Geisler
                                       BRYAN F. AYLSTOCK, FL Bar # 78263
                                       E. SAMUEL GEISLER, FL Bar # 83817
                                       Aylstock, Witkin, Kreis & Overholtz, PLLC
                                       17 East Main Street, Second floor
                                       Pensacola, Florida 32502
                                       Office: (850) 202-1010
                                       Fax: (850) 916-7449
                                       Email Service: sgeisler@awkolaw.com
                                                      baylstock@awkolaw.com
                                                      sallyteam@awkolaw.com

                                       and

                                       /s/ Brian H. Barr
                                       Brian H. Barr FL Bar 493041
                                       Emmanuella J. Paulos FL Bar 99010
                                       Levin Papantonio Rafferty Proctor
    Case 3:20-cv-05980-LC-HTC Document 1165 Filed 05/21/21 Page 16 of 16




                                         Buchanan O’Brien Barr & Mougey, P.A.
                                         316 S. Baylen Street, Suite 600
                                         Pensacola, FL 32502
                                         Tel.: (850) 435-7000
                                         bbarr@levinlaw.com
                                         epaulos@levinlaw.com

                          CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on this 18th day of May 2021, I electronically

filed the foregoing with the Clerk of Court by using the CM/ECF system which will

send a notice of electronic filing to all attorneys of record.



                                         /s/ Thomas F. Gonzalez
